Citation Nr: 0736200	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that in September 2006, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.

The veteran has requested an increased rating for 
pseudofolliculitis barbae.  This issue is referred to the RO 
for appropriate action.


REMAND

The medical evidence reflects that the veteran has been 
diagnosed with multiple mental disorders, in addition to 
PTSD.  In December 2006, the veteran was diagnosed with PTSD 
and a mood disorder due to a general medical condition.  In 
September 2005, the veteran was diagnosed with PTSD and a 
depressive disorder.  In July 2005, the veteran was diagnosed 
with an adjustment disorder with mixed anxiety and depressed 
mood along with PTSD.  In April 2005, the veteran was 
diagnosed with PTSD and depression.  In November 2003, the 
veteran was diagnosed with PTSD and dysthymic disorder.  The 
Board concludes that the veteran should be afforded a VA 
examination, not only to determine the current severity of 
his PTSD, but to also to determine whether the veteran's 
other mental disorders are related to his PTSD or his active 
service.  

Furthermore, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice, to include notice 
concerning the effective-date element of the claim in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:



1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
outpatient records for the period since 
March 2005.

4.  Then, the appellant should be 
afforded a VA examination by a 
psychiatrist or a psychologist to 
determine the current degree of severity 
of his PTSD and the etiology of any other 
acquired psychiatric disorder(s) that he 
currently has.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  

To the extent possible, the 
manifestations of the service- connected 
PTSD should be distinguished from those 
of any other psychiatric disorder found 
to be present.  In addition, the examiner 
should provide an opinion with respect to 
each additional acquired psychiatric 
disorder found to be present, if any, 
whether it represents a progression of 
the previously diagnosed PTSD or a 
separate disorder.  If it is determined 
to represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected psychiatric disability.  

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and in light of 
all applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).





